Filed 9/23/14 P. v. Stark CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065746

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD251988)

LLOYD HENRY STARK,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Charles G.

Rogers, Judge. Affirmed.

         Law Office of Alissa L. Bjerkhoel and Alissa L. Bjerkhoel, under appointment by

the Court of Appeal, for Defendant and Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Peter Quon, Jr. and Parag Agrawal, Deputy Attorneys General, for Plaintiff and

Respondent.
       A jury convicted Lloyd Henry Stark of selling a controlled substance (Health &

Saf. Code,1 § 11379, subd. (a)) and possession of a controlled substance (§ 11377).

       The court suspended the imposition of sentence and granted Stark probation on

various terms and conditions.

       Stark appeals challenging only one of the probation conditions. He contends, for

the first time on appeal, that the condition which requires him to have no contact with his

codefendant is unconstitutionally vague. We disagree and affirm.

                                STATEMENT OF FACTS

       Stark does not challenge the admissibility or the sufficiency of the evidence

supporting his convictions, therefore a very brief summary of the offense is sufficient to

provide context for the discussion which follows.

       On October 30, 2013, Stark and his codefendant Jose Cabrera sold

methamphetamine to an undercover police officer. After Stark was arrested police

searched a bag he had been carrying and found 4.95 grams of methamphetamine and

various items of drug paraphernalia.

                                       DISCUSSION

       At the time of sentencing, defense counsel addressed several of the proposed terms

and conditions of probation. Counsel and the court engaged in discussion of the

conditions and ultimately resolved any issues concerning the conditions which were

addressed. However, there was no discussion of the condition challenged in this appeal,


1      All further statutory references are to the Health and Safety Code unless otherwise
specified.
                                             2
perhaps because the condition was entirely clear to counsel and the defendant. We

recognize, however, that a challenge to a probation condition on the ground it is

unconstitutionally vague can be raised for the first time on appeal. (In re Sheena K.

(2007) 40 Cal. 4th 875, 887 (Sheena K.).) Probation conditions must have sufficient

precision so that persons of common intelligence can understand what is required by the

condition. (People v. Castenada (2000) 23 Cal. 4th 743, 751.) The basic concept in

evaluating a probation condition is whether the person has been given fair warning as to

the activities that are prohibited or required. (Ibid.)

       In Sheena K., supra, 40 Cal.4th at page 890, the court found the probation

condition which prohibited associating with persons " 'disapproved of by probation' "

required knowledge by the probationer of who such persons were. The minor there was

entitled to know who to avoid. The challenged condition here is much different.

       The challenged condition in this case required that Stark have "no contact with the

codefendant(s)." In this case there was only one codefendant and that person was known

to Stark. He contends however, that even though he knows the person with whom he

should not have contact, he does not know what "contact" might mean. Appellate

counsel posits that Stark could inadvertently run into the codefendant somewhere, as in

being at the same church or in Balboa Park where they apparently live. Again, we are

compelled to wonder if Stark or defense counsel were puzzled by what appears to be a

fairly clear requirement, why the issue was not raised with the trial court, as was the case

with other conditions. One might wonder if the lack of discussion simply reflected that

Stark and counsel understood the condition.

                                               3
       In In re A.S. (2014) 227 Cal. App. 4th 400, 408 to 409 (A.S.), the court dealt with a

similar condition. The minor was ordered to "have no contact of any type" with certain

individuals. On appeal counsel posited various chance encounters that might happen and

thus argued the condition was unconstitutionally vague. The court rejected that

argument.

       The court in A.S. found the appellant's argument "unconvincing" because an

objective person would construe the term contact as requiring awareness of the presence

of the person. The court said "it belies common sense to conclude that A.S. could be in

contact with [the prohibited persons] without even realizing it. Thus, inherent in each of

the no-contact conditions is the requirement that A.S. be aware of the presence of [such

persons] and the requirement that A.S. knowingly contact those individuals." (A.S.,

supra, 227 Cal.App.4th at p. 410.)

       Stark responds to the court's decision in A.S., supra, 227 Cal. App. 4th 400 by

arguing it was wrongly decided and that we should not follow it. We disagree. We think

the holding and the analysis in A.S. make good sense. There is nothing in the ordinary

language of such condition that would mislead or confuse persons of common

intelligence. If there had been any doubt on the part of Stark or defense counsel, the

issue could have been raised with the court, as counsel did with other conditions and such

doubt could have been addressed and clarified.

       We are satisfied the challenged condition is not constitutionally vague and

therefore affirm the judgment.



                                             4
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, J.

WE CONCUR:



          McCONNELL, P. J.



                   NARES, J.




                                     5